141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Jeffrey Allen BUSCH, Appellant.
No. 97-3817.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 27, 1998.Filed March 3, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In 1994, Jeffrey Allen Busch was sentenced to five years probation after he pleaded guilty to a drug charge.  The district court1 later revoked Busch's probation, and resentenced him to ten months imprisonment and three years supervised release, upon finding that Busch had excessively used alcohol in violation of his probation conditions.  While serving the three-year term of supervised release, Busch violated his supervised release conditions by consuming alcohol.  The district court revoked Busch's supervised release, and sentenced him to four months imprisonment and 32 months supervised release.  In 1997, while serving his second term of supervised release, Busch again violated his supervised release by consuming alcohol, and the district court revoked Busch's supervised release, sentencing him to 20 months imprisonment and no further term of supervised release.  Busch appeals his 20-month sentence, and we affirm.


2
After a thorough review of the record, we reject Busch's argument that the district court failed to consider the applicable policy statements in Chapter 7 of the U.S. Sentencing Guidelines Manual at Busch's revocation hearing.  Given Busch's repeated alcohol-related violations of supervised release, we also conclude that the district court did not abuse its discretion in sentencing him to 20 months imprisonment.  See 18 U.S.C. § 3583(e)(3);  United States v. Grimes, 54 F.3d 489, 492 (8th Cir.1995) (standard of review);  United States v. Carr, 66 F.3d 981, 983 (8th Cir.1995) (per curiam) (Chapter 7 Guidelines are advisory and non-binding;  district court may depart from revocation imprisonment range when, in its considered discretion, such departure is warranted);  see also 18 U.S.C. § 3553(a) (factors to consider before revoking supervised release).


3
Accordingly, we affirm.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska